Case 2:18-cv-07241-CAS-PLA Document 40 Filed 12/23/19 Page 1 of 10 Page ID #:474


    1   JENNER & BLOCK LLP
        Andrew J. Thomas (Cal. Bar No. 159533)
    2   ajthomas@jenner.com
        Andrew G. Sullivan (Cal. Bar No. 301122)
    3   agsullivan@jenner.com
        633 West 5th Street, Suite 3600
    4   Los Angeles, CA 90071
        Telephone: (213) 239-5100
    5   Facsimile: (213) 239-5199
    6   JENNER & BLOCK LLP
        Devi M. Rao (admitted pro hac vice)
    7   drao@jenner.com
        1099 New York Avenue, NW, Suite 900
    8   Washington, D.C. 20001
    9   Telephone: (202) 639-6000
        Facsimile: (202) 639-6066
   10
        Attorneys for All Defendants
   11

   12                      UNITED STATES DISTRICT COURT
   13                    CENTRAL DISTRICT OF CALIFORNIA
   14

   15   KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
   16
        and all others similarly situated,
                                                  Class Action
   17                  Plaintiff,
                                                  DEFENDANTS’ APPLICATION FOR
   18   vs.                                       LEAVE TO FILE UNDER SEAL
   19   SCREEN ACTORS GUILD-                      [Filed concurrently with: Declaration of
   20   AMERICAN FEDERATION OF                    Andrew J. Thomas In Support of Leave to
        TELEVISION AND RADIO                      File Under Seal; Documents Proposed to
   21   ARTISTS, a Delaware corporation;          be Filed Under Seal; and [Proposed]
                                                  Order re Application for Leave to File
   22   AMERICAN FEDERATION OF                    Under Seal]
        MUSICIANS OF THE UNITED
   23
        STATES AND CANADA, a California           Date:    January 15, 2019
   24   nonprofit corporation; RAYMOND M.         Time:    10:00 a.m.
        HAIR, JR., an individual, as Trustee of   Dept.:   780
   25
        the AFM and SAG-AFTRA Intellectual        Judge:   Hon. Paul L. Abrams
   26   Property Rights Distribution Fund;
        TINO GAGLIARDI, an individual, as         Discovery Cut-Off:        Not Scheduled
   27
        Trustee of the AFM and SAG-AFTRA          Pre-Trial Conference:     Not Scheduled
   28                                             Trial Date:               Not Scheduled


                     DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40 Filed 12/23/19 Page 2 of 10 Page ID #:475


    1   Intellectual Property Rights
    2   Distribution Fund; DUNCAN
        CRABTREE-IRELAND, an individual,
    3   as Trustee of the AFM and SAG-
    4   AFTRA Intellectual Property Rights
        Distribution Fund; STEFANIE TAUB,
    5   an individual, as Trustee of the AFM
    6   and SAG-AFTRA Intellectual Property
        Rights Distribution Fund; JON JOYCE,
    7   an individual, as Trustee of the AFM
    8   and SAG-AFTRA Intellectual Property
        Rights Distribution Fund; BRUCE
    9   BOUTON, an individual, as Trustee
   10   of the AFM and SAG-AFTRA
        Intellectual Property Rights
   11   Distribution Fund; and DOE
   12   RESPONDING PARTY 1-10,
   13                  Responding Party.
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28



                     DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40 Filed 12/23/19 Page 3 of 10 Page ID #:476


    1         I.     Introduction and Background
    2         Pursuant to Local Rule 79-5, Defendants Screen Actors Guild-American
    3   Federation of Television and Radio Artists (“SAG-AFTRA”), American
    4   Federation of Musicians of the United States and Canada (“AFM”), Raymond M.
    5   Hair, Jr., Tino Gagliardi, Duncan Crabtree-Ireland, Stefanie Taub, Jon Joyce, and
    6   Bruce Bouton (collectively, “Defendants”) hereby respectfully request that the
    7   Court grant leave to file under seal Exhibits 1 and 2 to the December 17, 2019
    8   Declaration of Mariana McConnell, filed in support of Plaintiff Kevin Risto’s
    9   opposition to Defendants’ Motion to Compel Discovery. The individual
   10   defendants (“Trustee Defendants”) are sued in their capacities as current and/or
   11   former Trustees of an organization called the AFM & SAG-AFTRA Intellectual
   12   Property Rights Distribution Fund (the “Fund”), which distributes certain
   13   copyright royalties for the performance of sound recordings to non-featured
   14   performers (session musicians and back-up vocalists) on those recordings.
   15         Exhibit 1 contains portions of an internal email exchange in which several
   16   Trustee Defendants and senior executives of the Fund discuss a confidential,
   17   strategic business decision relating to the manner in which financial information
   18   was disclosed to members of the Fund. Exhibit 2 contains a memorandum that was
   19   circulated internally among the Trustee Defendants and senior Fund executives and
   20   contains analysis of a business decision.1 These materials were produced in
   21   discovery by Defendants and, due to the sensitive nature of the documents, were
   22   designated as “Confidential” in accordance with the Stipulated Protective Order
   23   entered by the Court in this case (Dkt No. 35), a copy of which is attached hereto
   24   as Exhibit A. The Protective Order expressly contemplates that materials
   25   designated as “Confidential” during discovery may be filed under seal with the
   26   Court, consistent with the provisions of Local Rule 79-5. See Ex. A at ¶ 12.
   27
        1
   28    Plaintiff’s counsel notified Defendants’ counsel on December 19, 2019 that they
        intend to oppose Defendants’ sealing request.

                                                 1
                       DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40 Filed 12/23/19 Page 4 of 10 Page ID #:477


    1         Because Exhibits 1 and 2 were produced by private litigants during
    2   discovery and are currently attached to the briefing of a non-dispositive discovery
    3   motion, they are subject to the lowest presumption of public access. See Center for
    4   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).
    5   Accordingly, they should be filed under seal if Defendants can demonstrate good
    6   cause. See Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010).
    7   Good cause exists in this case because these documents involve confidential
    8   internal communications regarding strategic business decisions.
    9         Here, the confidential internal materials contained in Exhibits 1 and 2 are
   10   barely relevant to the Defendants’ Motion to Compel and would be misleading if
   11   made available to the public without more context. Plaintiff’s counsel’s refusal to
   12   agree to this routine request to seal discovery documents designated “Confidential”
   13   under a Protective Order, in connection with a non-dispositive motion to compel
   14   discovery, represents an attempt to hijack the Defendants’ motion to compel and
   15   use it as a vehicle to gratuitously publish a one-sided, incomplete account of
   16   matters related to a central issue in this litigation—namely, the payment of a
   17   service fee to SAG-AFTRA and AFM in exchange for access to data on non-
   18   featured performers and other services provided by the Unions pursuant to a Data
   19   Purchase and Services Agreement entered into in 2013.
   20         The attempt by Plaintiff’s counsel to make Defendants’ internal strategic
   21   discussions public through a discovery motion is unsupported by law and contrary
   22   to the spirit of the Protective Order signed by both parties. 2 Given the confidential
   23   nature of these documents, and the non-dispositive nature of this discovery motion,
   24   Defendants respectfully request that Exhibits 1 and 2 be filed under seal and
   25   protected from public disclosure.
   26

   27   2
         Defendants did not find it necessary to attach any documents from either side’s
   28   document productions in support of its Motion to Compel, which addresses only
        four requests for production.

                                                  2
                       DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40 Filed 12/23/19 Page 5 of 10 Page ID #:478


    1         II.    There Is A Low Presumption Of Public Access With Respect
    2                To The Documents At Issue.
    3         The presumption of public access to court proceedings requires a showing of
    4   “compelling reasons” to justify sealing requests with respect to “most judicial
    5   records.” See Pintos, 605 F.3d at 678. This strict standard, however, is not applied
    6   where—as here—parties request to seal “private materials unearthed during
    7   discovery.” Such requests are subject to a lower “good cause” standard. Id.
    8         The public interest in access to judicial records is even further reduced
    9   where—as here—the documents at issue are introduced in connection with a non-
   10   dispositive motion. See id. (“Nondispositive motions are often unrelated, or only
   11   tangentially related, to the underlying cause of action, and, as a result, the public’s
   12   interest in accessing dispositive materials does not apply with equal force to non-
   13   dispositive materials.”) (internal quotations omitted). This is particularly true in
   14   the case of discovery motions because there is no presumed public right of access
   15   to the discovery process or discovery materials. See Seattle Times Co. v.
   16   Rhinehart, 467 U.S. 20, 33 (1984) (discovery is not “a traditionally public source
   17   of information”); Center for Auto Safety, 809 F.3d at 1097 (“There is no tradition
   18   of public access to discovery, and requiring a trial court to scrutinize carefully
   19   public claims of access would be incongruous with the goals of the discovery
   20   process”) (internal citation omitted).
   21         The documents at issue in this motion were produced by private litigants
   22   during discovery, marked Confidential pursuant to the Stipulated Protective Order
   23   governing discovery, and attached as exhibits to the briefing of a non-dispositive
   24   discovery motion. Accordingly, they are subject to a very low presumption of
   25   public access. As set forth herein, under Ninth Circuit law, these confidential,
   26   internal business and strategy communications must be sealed for good cause.
   27

   28


                                                   3
                        DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40 Filed 12/23/19 Page 6 of 10 Page ID #:479


    1         III.   Exhibits 1 and 2 are Confidential Under the Protective Order,
    2                which was Entered by the Court for Good Cause.
    3         “When a court grants a protective order for information produced during
    4   discovery, it already has determined that ‘good cause’ exists to protect this
    5   information from being disclosed to the public by balancing the needs for
    6   discovery against the need for confidentiality.” Phillips ex rel. Estates of Byrd v.
    7   Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002); see also Ex. A
    8   (Protective Order) at ¶ 1.2 (good cause statement); Dkt. No. 37 (Order Approving
    9   Stipulated Protective Order for good cause). Applying a strong presumption in
   10   favor of public access to documents that a court already has determined should be
   11   shielded from the public “would surely undermine, and possibly eviscerate, the
   12   broad power of the district court to fashion protective orders.” Phillips, 307 F.3d
   13   at 1213.
   14         In the Stipulated Protective Order, entered by the Court on July 8, 2019, the
   15   parties acknowledge that “discovery in this action is likely to involve production of
   16   confidential, proprietary, or private information for which special protection from
   17   public disclosure … may be warranted” and that “valuable commercial, financial,
   18   strategic, technical, proprietary and/or personal identifying information” should be
   19   protected from public disclosure. See Ex. A at ¶¶ 1.1 and 1.2. The Protective
   20   Order also lists “information otherwise generally unavailable to the public” as a
   21   category of documents subject to protection. Id., ¶ 1.2.
   22         The emails and memorandum appended by Plaintiff fall squarely within
   23   these designations. The emails contained in Exhibit 1 discuss confidential
   24   “valuable, commercial, financial, strategic” information, and the email chain
   25   contains multiple confidentiality disclaimers. See Ex. 1 at 3, 4, 5 (“This
   26   communication is confidential…. It is intended only for the person(s) to whom it
   27   is addressed. If you have received this message in error, please notify the sender
   28   immediately and delete this message without reading, copying or forwarding it to

                                                  4
                       DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40 Filed 12/23/19 Page 7 of 10 Page ID #:480


    1   anyone.”). Similarly, the memorandum attached in Exhibit 2 provides an analysis
    2   of strategic, financial decisions made by the Trustee Defendants in conjunction
    3   with senior Fund executives. Neither of these internal Fund documents is
    4   otherwise available to the public. These documents were appropriately designated
    5   as confidential under the Protective Order and should be protected from public
    6   disclosure.
    7         IV.     Exhibits 1 and 2 Should Be Filed Under Seal Because They
    8                 Contain Internal Strategic Communications And Because They
    9                 Are Offered To Present The Service Fee In A One-Sided,
   10                 Incomplete Manner.
   11         Even if the documents at issue were not already confidential under the
   12   Protective Order, good cause exists to file them under seal because they contain
   13   confidential internal information dealing with financial and strategic decisions
   14   made by the Defendants. The introduction of these documents to the public
   15   through their attachment to a non-dispositive motion unrelated to the merits of
   16   Plaintiff’s claims, and to which Defendant’s do not have any reason or meaningful
   17   opportunity to present counter-evidence, also would result in a one-sided,
   18   incomplete presentation of the Service Fee that would harm Defendants by
   19   potentially damaging the Fund’s relationship with its members.
   20         District courts have “broad latitude to grant protective orders to prevent
   21   disclosure of materials for many types of information, including, but not limited to,
   22   trade secrets or other confidential research, development, or commercial
   23   information.” Phillips, 307 F.3d at 1211 (emphasis original). Here, Plaintiff seeks
   24   to make public internal emails and a memorandum that were confidentially
   25   circulated within the Fund. These communications concern strategic decisions
   26   made by the Defendants and contain confidential information that would not
   27   otherwise be available to the public.
   28


                                                  5
                        DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40 Filed 12/23/19 Page 8 of 10 Page ID #:481


    1         The pending motion to compel discovery does not discuss the underlying
    2   merits of the case, and Defendants are not providing counter-evidence on the
    3   merits in this limited motion. Indeed, Defendants did not find it necessary to
    4   attach any documents from either side’s document productions in support of its
    5   Motion to Compel, which addresses only four requests for production. Therefore,
    6   if released without context or counter-evidence, these documents would provide
    7   the public with an incomplete record, causing unjustifiable harm to Defendants’
    8   business and potentially damaging the relationship between Defendants and the
    9   performers who the Fund serves. See Sun Microsystems Inc. v. Network
   10   Appliance, 2009 WL 5125817, at *9 (N.D. Cal. Dec. 21, 2009) (good cause exists
   11   to seal where “documents contain confidential business information which could
   12   cause harm to the parties if publicly disclosed”). See generally Nixon v. Warner
   13   Commc’ns, Inc., 435 U.S. 589, 598 (1978) (judicial records should not be used “as
   14   sources of business information that might harm a litigant’s competitive
   15   standing”).
   16         In the email thread contained in Exhibit 1, Defendants discuss financial
   17   information, reporting obligations, and strategic analysis regarding how to disclose
   18   the Service Fee to Fund participants. These communications are not otherwise
   19   available to the public and are properly subject to sealing. See Virtue Glob.
   20   Holdings Ltd. v. Rearden LLC, 2016 WL 11634668, at *3 (N.D. Cal. July 12,
   21   2016) (granting motion to seal in part because business practices were discussed in
   22   email thread); Clark v. Metro. Life Ins. Co., 2010 WL 1006823, at *1 (D. Nev.
   23   Mar. 16, 2010) (granting motion to seal “materials that bring attention to
   24   [defendant]’s confidential internal business deliberations, organization, and
   25   capabilities”). Furthermore, Exhibit 1 contains portions of an email chain in which
   26   the Defendants weigh the merits of various strategic disclosure choices. This
   27   thread was part of a broader discussion among the Defendants, which is necessary
   28   to understand the issues under discussion, but which is not relevant to the

                                                  6
                       DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40 Filed 12/23/19 Page 9 of 10 Page ID #:482


    1   Defendants’ Motion to Compel.
    2         Exhibit 2 is a memorandum drafted by the former Chief Executive of the
    3   Fund, Dennis Dreith, who is now working for Plaintiff as a litigation consultant
    4   and appears to have orchestrated this litigation from its inception. Mr. Dreith’s
    5   memorandum was prepared when he was Executive Director of the Fund and was
    6   distributed among the Fund’s Trustees and senior administrators. The
    7   memorandum includes analysis of financial issues, a history of business choices
    8   made by the Fund, and a discussion of long-term business strategies. See Apple
    9   Inc. v. Samsung Elecs. Co., 727 F.3d 1214, 1228 (Fed. Cir. 2013) (internal research
   10   reports are sealable under Ninth Circuit law). The cover letter attached to the
   11   memorandum and included in Exhibit 2 explicitly acknowledges that the
   12   memorandum deals with a “sensitive matter.” Ex. 2 at 13; see Aevoe Corp. v. AE
   13   Tech. Co., 2013 WL 6210648, at *2 (D. Nev. Nov. 27, 2013) (granting motion to
   14   seal “sensitive business information”).
   15         The memorandum contained in Exhibit 2, if disclosed to the public in
   16   isolation, would create a misleading and distorted view of the Fund’s internal
   17   communications regarding the Service Fee. Indeed, that would appear to be the
   18   Plaintiff’s very purpose in gratuitously attaching the memorandum to a declaration
   19   in opposition to the Motion to Compel. See Nixon, 435 U.S. at 598, 98 (sealing is
   20   appropriate when “court files might have become a vehicle for improper
   21   purposes”). Regardless of purpose, that certainly will be its effect. The
   22   memorandum reflects Mr. Dreith’s criticisms of the Service Fee roughly three
   23   years following its implementation. If given an opportunity to submit counter-
   24   evidence, for example in the context of a dispositive motion, Defendants would be
   25   able to point to counter-examples of communications evidencing Mr. Dreith’s
   26   approval of the Service Fee, and his active administration of the Service Fee
   27   without objection in the years prior to the drafting of the memorandum contained
   28   in Exhibit 2.

                                                  7
                        DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40 Filed 12/23/19 Page 10 of 10 Page ID #:483


     1         If this were a dispositive motion, it would be appropriate for Defendants to
     2   introduce competing evidence to discredit Plaintiff’s characterization of Mr.
     3   Dreith’s position regarding the Service Fee when he served as the Fund’s
     4   Executive Director. But this is not a dispositive motion. This is a motion to
     5   compel discovery, limited to a discrete set of just four requests for production, and
     6   Defendants are not attaching evidence selected to prove the merits of their theories
     7   in the underlying litigation. Releasing one confidential document in isolation to
     8   the public, without equal access to a discussion of the merits or contradictory
     9   evidence, advances no public interest and serves only to mislead, not to inform.
    10   Accordingly, the memorandum and cover letter attached to Exhibit 2 should be
    11   filed under seal and protected from public disclosure.
    12         V.     Conclusion
    13         In accordance with the Protective Order that governs discovery in this case
    14   and for good cause shown, Defendants respectfully request that the Court grant the
    15   application to file Exhibits 1 and 2 under seal.
    16

    17   DATED: December 23, 2019             JENNER & BLOCK LLP

    18

    19                                        By: /s/ Andrew J. Thomas
                                                  Andrew J. Thomas
    20                                            Andrew G. Sullivan
    21
                                                   JENNER & BLOCK LLP
    22                                             Devi M. Rao (pro hac vice)
    23
                                                   Attorneys for All Defendants
    24

    25

    26

    27

    28


                                                   8
                        DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER SEAL
